                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                         CR-15-14-GF-BMM-JTJ

                Plaintiff,
      vs.

GARY ONEAL DRUM,                                            ORDER

                Defendant.

      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 26, 2019. (Doc. 47.) The United States accused

Gary Oneal Drum of violating his conditions of supervised release by: (1)

consuming alcohol; (2) failing to report to his probation officer as directed; (3)

failing to report for substance abuse treatment; (4) failing to report for sex offender

treatment; and (5) failing to report for substance abuse testing.

      Judge Johnston entered Findings and Recommendations in this matter on

February 27, 2019. (Doc. 50.) Drum waived his right to object to Judge Johnston’s

Findings and Recommendations. Id. at 3. When a party makes no objections, the

Court need not review de novo the proposed Findings and Recommendations.

Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will review Judge

Johnston’s Findings and Recommendations, however, for clear error. McDonnell
Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981).

      The admitted violation proves serious and warrants revocation of Drum’s

supervised release. Judge Johnston has recommended that the Court revoke

Drum’s supervised release and commit Drum to the custody of the Bureau of

Prisons for a term of 12 months, with no supervised release to follow. (Doc. 50 at

4.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Drum’s violation of his conditions represents a serious breach

of the Court’s trust. A sentence of 12 months custody, with no supervised release

to follow represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 50) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Gary Oneal Drum be

sentenced to 12 months custody with no supervised release to follow.

      DATED this 4th day of March, 2019.
